     Case 4:16-cv-02478 Document 220 Filed on 04/30/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       May 03, 2021
                         UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

KRISHNA PRASAD ADHIKARI, et al, §
                                §
      Plaintiffs,               §
VS.                             § CIVIL ACTION NO. 4:16-CV-2478
                                §
KBR INC., et al,                §
                                §
      Defendants.               §

                                           ORDER

       Pending before the Court is Plaintiffs’ Motion to Extend Discovery Deadline and Motion

to Expedite Briefing. (Docs. 216, 218). After reviewing Plaintiffs’ Motions and the record as a

whole, the Court finds that the Motion to Extend Discovery Deadline should be GRANTED.

Given this Court’s order for Defendants to produce additional discovery, Defendants’

representations about the time it would take to do so, and Defendants’ Motion for

Reconsideration, the Court finds that discovery cannot feasibly be completed by May 14, 2021.

       The Court vacates the discovery deadline of May 14, 2021, with an amended scheduling

order to be put into place five (5) days after the Court’s resolution of Defendant’s Motion for

Reconsideration. (Doc. 213). In light of this ruling, Plaintiffs’ Motion to Expedite Briefing is

also DENIED AS MOOT.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas, on this the 30th day of April, 2021.



                                                   _______________________________
                                                   KEITH P. ELLISON
                                                   UNITED STATES DISTRICT JUDGE
